Citation Nr: 0009004	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1957.  This appeal arises from an October 1998 rating 
decision of the VA Regional Office in Columbia, South 
Carolina, which denied, inter alia, service connection for 
bilateral hearing loss.  The veteran appealed this decision.

In the October 1998 rating decision, the RO also denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed this determination and a hearing was 
held on this issue before a VA hearing officer.  In a rating 
decision of May 1999, the Hearing Officer granted this claim.  
Therefore, this issue is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also adjudicated in the October 1998 decision was the 
veteran's entitlement to a nonservice-connected pension.  A 
pension was granted on an extra-schedular basis, however, in 
November 1998, it appears that the veteran filed a notice of 
disagreement (NOD) with the RO's calculation of his award.  
This matter is addressed in the REMAND following the order 
portion of the decision.  

Likewise, as the veteran has also filed an NOD to the RO's 
August 1999 rating decision denying service connection for 
residuals of a cold weather injury to the feet and hands, 
that matter is also addressed in the Board's REMAND.


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's current bilateral hearing loss and his military 
service.

CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

It appears that the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in the early 1970's.  The available medical records 
include the report of a separation examination of June 1957 
and reported hospitalization from the U. S. Army Surgeon 
General's Office (SGO).  The SGO records reflect that the 
veteran was hospitalized in May 1950 for pharyngitis and in 
August 1953 for tonsillitis.  On examination in June 1957, 
the veteran's ears and right ear drum were found to be 
normal, however, his left ear drum was noted to have 
scarring.  Audiometric testing was not provided to the 
veteran during this examination, but the examiner reported 
that the veteran could hear spoken and whispered voices at 15 
feet.  His Department of Defense (DD) Form 214 reported that 
the veteran's military specialty was a medical specialist and 
that he had been awarded the Korean Service Medal with three 
bronze service stars.

In multiple written statements submitted to the RO, the 
veteran related that he had been exposed to combat type 
situations while serving in the Korean War.  A VA audio 
examination was provided to the veteran in October 1998.  The 
examiner noted that he had reviewed the veteran's available 
medical records and there was no information regarding 
hearing loss.  The veteran noted that he had worked as a 
medical technician and was exposed to gunfire while driving 
ambulances.  He alleged that he had been treated for hearing 
loss during his military service.  Audiometry testing 
revealed the following results:

Hertz
500
1000
2000
3000
4000
RIGHT
25
40
35
60
70
LEFT
55
40
35
65
65

The average hearing acuity in the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, was reported to be 53 in the 
right ear and 51 in the left ear.  Speech recognition, using 
the Maryland CNC scale, was 92 percent in both ears.  The 
diagnosis was mild hearing loss in the lower frequencies 
sloping to a moderate sensorineural hearing loss in the 
higher frequencies in both ears.

In his NOD of November 1998, the veteran claimed that he was 
exposed to deafening shell and machine gun fire every time he 
drove an ambulance to the front lines.  He alleged that 
during these combat experiences he could tell that his 
hearing was getting worse.  A hearing on appeal was afforded 
the veteran in March 1999, but he declined to present 
testimony regarding his hearing loss.  


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Service connection for impaired hearing shall 
not be established unless hearing status meets pure tone and 
speech recognition criteria.  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, a claim may be well grounded if a 
chronic condition is shown in and post service, or, if not 
established as chronic, (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Savage; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id..

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
See Grottveit v. Brown, 5 Vet. App. 91(1993).

In the current case, the veteran claims that he was exposed 
to "deafening" noise from weapons fire during his combat 
experiences in Korea.  The Board concedes that, in fact, the 
veteran was exposed to such noise based on the information 
contained in his service records.  The objective medical 
evidence indicates that he was not diagnosed with hearing 
loss until 1998, more than 30 years after his separation from 
the military.  His report of separation examination indicates 
that he had scarring on his left eardrum, but did not provide 
the history of this deformity.  The veteran has failed to 
provide any lay evidence that he suffered a physical injury 
to his left eardrum during his military service.  In any 
event, the separation examination did not reflect any loss of 
hearing acuity due to this deformity.  

The Board notes, however, the absence of in-service evidence 
of hearing loss is not fatal to the claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the October 1998 audiological evaluation 
clearly reveals current hearing loss recognized as a 
disability for VA purposes.  However, there is no competent 
opinion as to the etiology of the veteran's current hearing 
loss.  This examination report merely noted a history as 
recited by the veteran of noise exposure in the military.  
However, the examiner did not in any way attribute hearing 
loss to service, and the veteran has not otherwise presented, 
or indicated the existence of, any medical opinion to that 
effect.

The veteran has claimed that his current hearing loss is 
solely the result of his noise exposure in the military.  
However, as a lay person without the appropriate medical 
training and expertise, the veteran is not competent to 
provide an opinion on a medical matter, such as diagnosis or 
etiology.  See Zang v. Brown, 8 Vet. App. 246 (1995); see 
also Godfrey v. Brown, 7 Vet. App. 398 (1995).  A review of 
the available medical evidence does not indicate any 
objective opinion linking his current hearing loss to his 
military service.  In the present case, medical evidence of 
nexus between his military noise exposure (or other incident 
of service) and his present hearing disorder is required.  
See Heuer v. Brown, 7 Vet. App. 379, 386 (1995).  Without 
such an opinion, the veteran's claim for service connection 
is not well grounded under either the Caluza or Savage tests.

In a brief submitted to the Board in March 2000, the 
veteran's representative has argued that this issue should be 
remanded to the RO for consideration of the provisions of 
38 U.S.C.A. § 1154(b).  However, the Board finds that such a 
remand is not warranted.  Even if, consistent with the 
provisions of section 1154, his assertions as to noise 
exposure in service are accepted as credible (in the absence 
of objective evidence of such exposure), his allegations as 
to diagnosis and nexus have no probative value.  Espiritu, 2 
Vet. App. at 494-95.  The Board emphasizes that evidence, and 
not just allegations, must support a well-grounded claim.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
November 1998 Statement of the Case (SOC) and subsequent 
supplemental statements of the case (SSOC) of the 
requirements to submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny his 
claim on the same basis.  Bernard v. Brown, 4 Vet. App. 384, 
392-93 (1994).  Also, the Board views its (and the RO's) 
discussion to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a) (West 1991).





ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
is denied.


REMAND

As noted above, the veteran was granted a nonservice-
connected pension in the rating decision of October 1998.  
However, in a statement subsequently filed in November 1998, 
he referred to is current yearly income and contented that 
his spouse's income should not be considered in the amount of 
his pension.  These arguments appear to be contesting the 
RO's calculation of countable average income when determining 
the payment of the pension.  Therefore, the Board construes 
this statement as an NOD with the issue of the amount of 
pension awarded.

In addition, the RO denied service connection for residuals 
of a cold weather injury in a rating decision of August 1999.  
The veteran's representative clearly filed a timely NOD with 
this determination in a letter received in early March 2000.

Because each of the above-captioned issues has been placed in 
appellate status with the timely filing of an NOD, the Board 
must remand the issues so that the RO can issue the veteran 
and his representative a SOC on these issues and provide them 
with the opportunity to file a timely substantive appeal (VA 
Form 9) as required under 38 C.F.R. §§ 19.26, 19.29, 20.200, 
20.202 (1999).  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should issue a statement of 
the case addressing the manner in which 
it calculated the veteran's pension 
award, as well as the issue of 
entitlement to service connection for 
residuals of cold weather injury.  The RO 
should provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent.  
The RO also should furnish to the veteran 
and his representative a copy of a VA 
Form 9 and instructions for filing a 
substantive appeal as to the issues 
addressed in the SOC.  

2.  The veteran and his representative 
are hereby reminded that a timely 
substantial appeal must be filed to 
obtain appellate review of each of the 
above issues.  If a timely substantive 
appeal is received, the matter(s) 
addressed therein should be returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



